Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2018

                                      No. 04-18-00388-CV

                  HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                                 v.

                              JASMINE ENGINEERING, INC.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI02459
                         Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
         The court issued its opinion in this matter on October 31, 2018. Accordingly, any motion
for rehearing was due on or before November 15, 2018. On November 9, 2018, appellant filed a
motion for extension of time to file a motion for rehearing and motion for en banc
reconsideration. Appellee filed a response in opposition and requested that this court expedite
issuance of the mandate. After review, we GRANT appellant’s motion and ORDER appellant
to file its motion for rehearing and motion for en banc reconsideration, if any, in this court on or
before December 6, 2018. Appellant is advised that no further extensions of time to file a
motion for rehearing or motion for en banc reconsideration will be granted. Finally, we
DENY appellee’s request to expedite the mandate.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court